DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Sequin on 10/20/2021.
The application has been amended as follows: 
Claim 1, lines 8-9: “such that the first and the segment impingement cavities are at least partially aligned with respect to the mean camber line” is changed to:
 -- , a first line perpendicular to the mean camber line intersecting both the first and second impingement cavities --
Claim 1, line 9: -- and -- is inserted before “the leading edge region”
Claim 7, lines 9-10: “such that the first and the segment impingement cavities are at least partially aligned with respect to the mean camber line” is changed to:
 -- , a first line perpendicular to the mean camber line intersecting both the first and second impingement cavities –
Claim 7, line 10: -- and -- is inserted before “the leading edge region”
Claim 15, lines 4-5: “such that the first and the segment impingement cavities are at least partially aligned with respect to the mean camber line” is changed to:
 -- , a first line perpendicular to the mean camber line intersecting both the first and second impingement cavities --
Claim 18, lines 11-13 : “such that the first and the segment impingement cavities are at least partially aligned with respect to the mean camber line” is changed to:
 -- a first line perpendicular to the mean camber line intersecting both the first and second impingement cavities --
Claim 18, lines 13: -- and -- is inserted before “the leading edge region”
The above changes to the claims is to further define the invention over the prior art.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the applied reference (US 8,366,395 A1), the shape of the airfoil, the mean camber line in the leading edge region of the airfoil would present a curvature as the curvature of the airfoil. Given the positions of the first and second impingement cavities, any line perpendicular to the mean camber line in the leading edge region would not bisect both the first and second impingement cavities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745